PER CURIAM
The Committee for a Healthy Community ("Appellant") appeals from the trial court's grant of a permanent injunction in favor of Mike Moeller ("Respondent"), based on declaratory judgment findings that Appellant's Initiative Petition ("Petition") violated the full text requirement of Article X, Section 10.010.3 of the St. Louis County Charter ("County Charter"), and that its Petition was not in substantial compliance with Section 106.030 of the St. Louis County Code of Ordinances ("County Code").
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).